Electronically Filed
                                                       Supreme Court
                                                       SCPW-14-0000413
                                                       24-FEB-2014
                                                       09:38 AM



                         SCPW-14-0000413

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               ANTHONY P. LOCRICCHIO, Petitioner,

                               vs.

  THE OFFICE OF DISCIPLINARY COUNSEL, ACTING CHIEF DISCIPLINARY
             COUNSEL CHARLENE M. NORRIS, Respondent.


                       ORIGINAL PROCEEDING


           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
(By: Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

          Upon consideration of the February 3, 2014 petition for

a writ of mandamus submitted by Petitioner attorney Anthony P.

Locricchio, the February 9, 2014 supplemental submission, and the

exhibits appended, this court concludes nothing in the petition

or the attached exhibits supports the conclusion that the Office

of Disciplinary Counsel has violated a duty owed this court, or

abused the discretion delegated to it by this court.     See Breiner

v. Sunderland, 112 Haw. 60, 64-65, 143 P.3d 1262, 1266-67 (2006);

In re Disciplinary Bd. of the Hawai#i Supreme Court, 91 Hawai#i

363, 368-71, 984 P.2d 688, 693-96 (1999); Akinaka v. Disciplinary
Bd. of the Hawai#i Supreme Court, 91 Hawai#i 51, 57, 979 P.2d

1077, 1083 (1999).    It also appears there are alternate remedies

to the alleged improprieties complained of, available to the

Petitioner through action in the trial courts and Rule 8 of the

Rules of the Supreme Court of the State of Hawai#i.      “A writ of

mandamus and/or prohibition will not issue unless a petitioner

demonstrates a clear and indisputable right to relief and a lack

of other means to redress adequately the alleged wrong or obtain

the requested action.”   Straub Clinic & Hospital v. Kochi, 81

Hawai‘i 410, 414, 917 P.2d 1284, 1288 (1996). Accordingly,

          IT IS HEREBY ORDERED that the petition for a writ of

mandamus is denied.

          DATED:   Honolulu, Hawai#i, February 24, 2014.

                                /s/ Mark E. Recktenwald

                                /s/ Paula A. Nakayama

                                /s/ Simeon R. Acoba, Jr.

                                /s/ Sabrina S. McKenna

                                /s/ Richard W. Pollack